Citation Nr: 0904243	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to August 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and March 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
service connection for bilateral hearing loss.

When this case was before the Board in June 2008, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

The Veteran requested a videoconference hearing in his 
February 2005 Form 9; however, in December 2005, the Veteran 
withdrew his request.  Therefore, the Veteran was not 
afforded a hearing.


FINDING OF FACT

Hearing loss was not demonstrated in service or within a year 
after separation from service and is not related to a disease 
or injury in service.  


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23353 (Apr. 30, 2008) (effective for claims pending on 
or after May 30, 2008).

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in February 2005, subsequent to the RO's initial 
decision.

This timing deficiency was cured, however, by readjudication 
of the claims in a November 2008 supplemental statement of 
the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-
4 (Fed. Cir. 2007).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a Veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in February 2005.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements.  
The hearing loss claim is being denied; therefore, no 
effective dates or ratings are being assigned.  He is 
therefore not prejudiced by the absence of notice on those 
elements.  See Sanders v. Nicholson, 487 F.3d 881, 888-9 
(Fed. Cir. 2007) (prejudice does not exist from absent notice 
where the benefit could not be awarded as a matter of law).

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including some of his service treatment records, records from 
various federal agencies, and private medical records.  
Additionally, the Veteran was provided a proper VA 
examination in August 2008 for his hearing loss.

Most of the Veteran's service treatment records are missing 
and presumed to have been destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.

Destruction of service treatment records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA is also obligated to search alternate sources of 
records. Washington v. Nicholson, 19 Vet. App. 362 (2005).

VA has obtained the Veteran's service separation exam, the RO 
has asked the Veteran to submit records in his possession and 
to complete a National Archives Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  He responded 
that he had received no treatment during service.  These 
efforts satisfied VA's duty to assist the Veteran in 
obtaining service treatment records and search alternate 
sources.  38 U.S.C.A. § 5103A.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic diseases, such as sensorineural hearing 
loss as an organic diseases of the nervous system, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service discharge examination dated in July 
1947 shows a whispered voice test to be 15/15.  There was a 
note that there were no ear, nose, throat abnormalities.  
Personnel records show that the Veteran worked as a 
warehouseman and assisted in the furniture warehouse during 
service.  

Private treatment records show that the Veteran was seen in 
September 1979 with a complaint itching and sore ears.  The 
impression was bilateral otitis externa.  In September 1987, 
the Veteran was noted to have decreased hearing, worse on the 
right.  He worked on a drag line in the Texas Gulf, but now 
wore hearing protection.  He also complained of tinnitus and 
dizziness.  The impression was bilateral sensorineural 
hearing loss, right worse than left, secondary to noise 
exposure.

Hearing loss was documented on an audiological evaluation by 
a private audiologist in April 1988.  In December 1990, 
"Workman' Compensation-hearing loss" was noted.  The 
Veteran reported that in service he had been a quartermaster, 
he had worked as a mechanic for 15 years, then in a heavy 
equipment shop and on a dragline.  He wore ear protectors 
when the work situation allowed.

Subsequent private hearing tests results show that the 
Veteran has a hearing loss disability under 38 C.F.R. § 
3.385.

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in August 2008.  The Veteran reported not being 
able to hear without his hearing aids.  The Veteran also 
reported head trauma due to a parachute landing fall during 
service that caused bloody discharge from his ears.  

Standard pure tone audiometric testing revealed bilateral 
sensorineural hearing loss. Pure tone thresholds, in 
decibels, were as follows: 


Hertz
500
1000
2000
3000
4000
Right
70
65
55
55
65
Left
80
85
80
90
90

The Veteran's speech discrimination was 70 percent in the 
right ear, and 44 percent in the left ear.  The audiologist 
diagnosed sensorineural hearing loss in the right ear and 
mixed hearing loss in the left ear.

The examiner opined that it was not at least as likely as not 
that the current hearing loss was related to events in 
service.  The examiner noted the Veteran's contention that 
his hearing loss was attributable to an unhealed perforation 
from a parachute jump in service.  The examiner noted that 
hearing had appeared normal at service separation and that 
there were no clinical reports of hearing loss until 1988, 
after the Veteran had been out of service for 42 years and 
employed in occupations exposing him to significant noise.

The examiner found that this history suggested that had a 
perforation been incurred in service, it healed and was no 
longer contributing to hearing loss.  She added that if 
hearing loss was caused by a perforation, it would be 
conductive, and that it was highly unlikely that head trauma, 
as described by the Veteran, would cause sensorineural 
hearing loss.  The examiner explained that for head trauma to 
cause sensorineural hearing loss, the petrous portion of the 
temporal bone would have to have been fractured, and was 
unlikely that the Veteran could have recovered from such an 
injury without treatment.

Analysis

The record undebatably documents a current hearing loss 
disability.  Hence the first element of a successful service 
connection claim is satisfied.

In regard to the second element, service treatment records do 
not indicate any hearing loss.  The Veteran is, however, 
competent to report an in-service injury and subsequent 
symptoms.  His reports are not consistent with the available 
service personnel records, which indicate that he did not 
have duties that entailed parachute jumps.  He also did not 
report such duties during private audiology evaluations when 
he reported duties only as a quartermaster.  Hence, his 
report of the in-service injury and resulting symptoms does 
not seem credible.

Assuming arguendo that the injury did occur, the weight of 
the evidence is against finding a nexus between that injury 
and the current hearing loss.  The contemporaneous treatment 
records contradict his relatively recent suggestions that 
there was a continuity of symptoms beginning with the in-
service injury.  The record shows that the Veteran attributed 
his disability to work related noise exposure when it was 
first identified in the 1980's and 1990's.  His statements at 
that time do not indicate that there was any hearing loss 
prior to the work related noise exposure.

In addition the VA examiner has provided a very detailed and 
well reasoned opinion that explains why the Veteran's current 
hearing loss is inconsistent with the injury alleged in 
service.  There is no competent medical opinion to the 
contrary.

While the Veteran has made the claim of service connection, 
as a layperson he is not competent to express an opinion as 
to the medical causation of hearing loss, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection may also not be granted for sensorineural 
hearing loss, on a presumptive basis, because there is no 
evidence of compensable hearing loss in over 30 years 
immediately following service.  .  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


